       Case 20-01239             Doc 21        Filed 03/09/20 Entered 03/09/20 15:48:15                       Desc Main
                                                  Document Page 1 of 1

                                              United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Sherika L Young                                             )            Chapter 13
                                                                   )            Case No. 20 B 01239
         Debtor(s)                                                 )            Judge A. Benjamin Goldgar

                                                        Notice of Motion

     Sherika L Young                                                           Debtor A ttorney: Cutler & A s s ociates Ltd
     2442 W Polk St                                                            via Clerk's ECF noticing procedures
     2nd Floor
     Chicago, IL 60612


                                                                               >   Dirksen Federal Building
On April 07, 2020 at 10:30 am, I will appear at the location listed to the     >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 642
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Tuesday, March 10, 2020.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 01/16/2020.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

4.   The debtor(s) have failed to provide to the Trustee a copy of the Federal income tax return (or transcript thereof) for the
     four years preceding the filing of the petition.

5.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

6.   The debtor(s) have failed to provide required identification and or social security documentation.

7.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
